United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-1718
                         ___________________________

                              United States of America,

                         lllllllllllllllllllll Plaintiff - Appellee,

                                             v.

                   Cedric Dion Edwards, also known as Fat Ced,

                       lllllllllllllllllllll Defendant - Appellant.
                                        ____________

                      Appeal from United States District Court
                  for the Eastern District of Arkansas - Little Rock
                                   ____________

                            Submitted: September 6, 2013
                             Filed: September 17, 2013
                                   [Unpublished]
                                   ____________

Before LOKEN, COLLOTON, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

       Cedric Edwards directly appeals after he pleaded guilty to a drug charge and the
district court1 imposed a within-Guidelines-range sentence. His counsel has moved


      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
to withdraw, and in a brief filed under Anders v. California, 386 U.S. 738 (1967), he
argues that the district court committed reversible error at sentencing. In a pro se
supplemental brief, Edwards argues that he should not have been classified as a career
offender, because one of the predicate convictions, a 2010 controlled-substance
offense, was not actually sustained because the charge was dismissed. Citing Alleyne
v. United States, 133 S. Ct. 2151 (2013), he also argues that his Fifth and Sixth
Amendment rights were violated because his career-offender status was not alleged
in the indictment. He suggests that his plea was unknowing, and also that counsel
rendered ineffective assistance.

       Addressing the pro se arguments first, we note that Edwards stipulated in his
written plea agreement that he believed he was a career offender. He did not object
to the presentence report’s statement that the 2010 conviction existed, and the district
court was entitled to accept the stipulated and unobjected-to fact as true. See United
States v. Douglas, 646 F.3d 1134, 1137 (8th Cir. 2011); United States v. Early, 77
F.3d 242, 244 (8th Cir. 1996) (per curiam). In any event, because Edwards did not
raise the matter at sentencing, we review only for plain error, see United States v.
Troyer, 677 F.3d 356, 358 (8th Cir. 2012), and he fails to show an obvious error
occurred. Edwards offers nothing more than his bald assertion to dispute the fact of
his 2010 conviction.

      Edwards’s complaint that his sentence is unconstitutional because the
indictment did not charge his career-offender status is foreclosed by
Almendarez-Torres v. United States, 523 U.S. 224 (1998), which remains good law.
See Alleyne, 133 S. Ct. at 2160 n.1; see also United States v. Sohn, 567 F.3d 392,
394-96 (8th Cir. 2009). We decline to consider Edwards’s ineffective-assistance
claims on direct review, see United States v. McAdory, 501 F.3d 868, 872-73 (8th Cir.
2007), and his suggestion that his guilty plea was unknowing is not cognizable
because he made no attempt to withdraw his plea. United States v. Villareal-
Amarillas, 454 F.3d 925, 932 (8th Cir. 2006).

                                          -2-
       As to the Anders brief argument, we find that the district court did not abuse its
discretion in sentencing Edwards. See generally United States v. Feemster, 572 F.3d
455, 461 (8th Cir. 2009) (en banc). Having independently reviewed the record under
Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues.

      Accordingly, we affirm the judgment of the district court, and we grant
counsel’s motion to withdraw.
                      ______________________________




                                          -3-